Citation Nr: 1758958	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-30 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1942 to December 1944.  He died in December 1984.  The Appellant claims as the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied service connection for the cause of the Veteran's death.  Jurisdiction rests with the Waco, Texas RO.

The Board notes that in November 1980 and October 1982 applications, the Veteran claimed entitlement to service connection for chronic emphysema and bronchitis.  Those claims were not adjudicated and remained pending at the time of the Veteran's death in December 1984.  The appellant filed an application for death pension in March 1985, within one year of the Veteran's death.  In its July 2016 remand, the Board referred the two service connection claims to the RO for adjudication, noting that the adjudication of those two issues was inextricably intertwined with the adjudication of the present issue on appeal, service connection for the cause of the Veteran's death.  In a December 2016 rating decision, the RO denied service connection for accrued benefit purposes.  The appeal has been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in December 1984 due to cardiac arrest resulting from cardiac ischemia and coronary artery disease.
2.  At the time of his death, the Veteran did not have any service-connected disabilities.

3.  The Veteran was not exposed to herbicide agents, including Agent Orange, during his military service.

4.  The evidence of record is against a finding that the Veteran's cause of death was related to any injury or disease incurred during the Veteran's service, including in-service exposure to chemicals.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  See 38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326 (a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, the United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C. § 5103 (a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In this case, the duty to notify was satisfied by a letter sent to the appellant which informed her of what evidence was required to substantiate the claim, and of her and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by the issuance a statement of the case in September 2013 and supplemental statements of the case in December 2013, December 2016, and September 2017.  Thus, the appellant has received all required notice concerning her claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's several service treatment records, private medical records, and the appellant's contentions in support of her claim.  The Board recognizes that some of the Veteran's service records were burned in a fire.  In cases where service treatment records are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis of the appellant's claim has been undertaken with these heightened duties in mind.




Neither the appellant nor the appellant's representative has identified, and the record does not otherwise indicate, any other evidence relevant to her claim that has not been obtained.  

No medical opinion has been obtained with regard to the appellant's DIC claim; however, the Board finds that a VA opinion is not necessary to decide the claim.  In this case, the Veteran died of cardiac arrest resulting from cardiac ischemia and coronary artery disease.  The appellant also contends that the Veteran's lung disabilities (emphysema and bronchitis) contributed to the Veteran's death.  As will be discussed in full below, the available service treatment records are absent of any complaints, findings, or treatment for cardiac or lung disease, and indeed include normal clinical evaluations of the heart and lungs.   Although the appellant contends the Veteran's fatal heart disorders resulted from in-service herbicide agent or chemical exposure, such exposure is not shown by the record. The appellant has not submitted evidence indicating that a link may exist between the Veteran's fatal heart disease and a particular chemical exposure during service.  Similarly, the evidence does not include evidence suggesting a link between the Veteran's emphysema and bronchitis to his fatal heart disease, or to exposure to any specific in-service chemical.  Absent some evidence of a recognizable in-service, injury, disease, or event to which a competent medical opinion could relate the claimed cause of death, there is no reasonable possibility that a VA opinion could aid in substantiating the current DIC claim.  See 38 U.S.C. § 5103A (a); 38 C.F.R. § 3.159(d); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  

II. Relevant Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.
  
Service connection may also be granted on a presumptive basis for certain chronic disabilities, including cardiovascular-renal disease, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (a).

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain medical conditions, including coronary artery disease.  38 C.F.R. § 3.309(e).  

Notwithstanding the above, a claimant is not precluded from establishing service connection for a disability on a direct basis with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); 38 U.S.C. § 1310; see also 38 U.S.C. §§ 1110 and 1112 [setting forth criteria for establishing service connection].  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a). 

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that a veteran's death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus or relationship between an in-service injury or disease and the current disability.  

In Gilbert v. Derwinksi, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

The Veteran died of cardiac arrest in December 1984 at the age of 66.  His death certificate indicates a cause of death as immediate cardiac arrest due to, or as a consequence of, cardiac ischemia and coronary artery disease.  At the time of his death, the Veteran was not service-connected for any disabilities.  

In essence, the appellant has asserted that the Veteran was exposed to chemicals during service, to include Agent Orange, while serving in the 141st Decontamination Outfit during his period of service, and that such exposure caused his fatal heart issues and/or his lung disabilities (emphysema and bronchitis), which in turn caused or contributed to his death.  

At the outset, the evidence of record is against a finding that the Veteran was exposed to herbicide agents to include Agent Orange during his service from 1942 to 1944.  The evidence does not show, nor does appellant assert, that the Veteran was ever stationed in the Republic of Vietnam during the Vietnam Conflict.  VA issued a formal finding in June 2017 indicating that it lacked the information required by the U.S. Army and Joint Services Records Research Center (JSRRC) to verify herbicide exposure, noting that the RO asked the appellant to offer any details regarding how and when the Veteran may have been exposed, but she was unable to provide that information.  Additionally, the RO reviewed available service treatment records and military personnel records finding no evidence of such exposure.  The appellant was informed of this determination, and in December 2016, she contacted the RO clarifying that she is no longer maintaining that the conditions that led to the Veteran's death were caused by Agent Orange exposure, but rather exposure to other chemicals.  

In this connection, the Board has reviewed the Veteran's service treatment records and post-service records.  Service treatment records do confirm that starting in April 1944 he was stationed at Camp Shelby, Mississippi in the 141st Decontamination Unit; however there is no indication that the Veteran was exposed to any chemicals in performance of his duties.  The appellant was asked to provide additional information as to which chemicals the Veteran was exposed, but she replied that she did not know anything regarding the chemicals or to what her husband was exposed.  See an April 19, 2007 Report of General Information.  In June 2017, the appellant stated that her husband never told her he was exposed to a particular herbicide or chemical.  She said that due to his failing health and chronic emphysema, which she asserts began during his military time, she believes that he was exposed to chemicals, but she was unable to say what type and when.  See a June 15, 2017 Report of General Information.

The Veteran's service treatment records indicate no complaints, treatment, or diagnosis of an active heart or lung condition.  Although the appellant asserted that early in 1942 the Veteran was treated for "chemical pneumonia," such is not shown by the record.  The Board recognizes that some of the Veteran's service treatment records may have been burned in a fire, but notes that at a February 1944 physical examination, the Veteran's lungs were shown to be clear to percussion and auscultation.  At the same examination, the Veteran's heart was not enlarged and there were no murmurs, and sounds were of regular and good quality.  Crucially, the Veteran's December 1944 separation examination is of record, noting "normal" clinical evaluations of the cardiovascular system and the lungs.  A chest x-ray at the time also showed no significant abnormalities.  See the Veteran's December 1944 Report of Physical Examination of Enlisted Personnel Prior to Discharge, Release from Active Duty or Retirement.  
 
The first post-service evidence showing the Veteran had heart-related problems is a March 1968 electrocardiogram which shows the Veteran having left ventricular hypertrophy with strain.  A June 1969 chest X-ray showed a heart normal in size and contour, with a normal aorta and no active pulmonary infiltrate.  The Veteran was also treated for emphysema and chronic bronchitis in the late 1960s.  Treatment notes at the time indicate the Veteran had a 40 year history of smoking 1 to 2 packs per day.  See a June 30, 1969 treatment report.  The Veteran filed a service-connection claim for emphysema in March 1969, indicating that this disability began just two years prior in 1967.  See the Veteran's March 1969 Application for Compensation and Pension.  

Upon review of the above, the evidence of record does not support a finding that the Veteran experienced disease or injury to the heart or lungs during service, to include through exposure to toxic chemicals.  In addition, there is no medical evidence in the file that links the Veteran's fatal heart conditions or any lung disability to an event or incident in service, to include the claimed chemical exposure.  The only evidence suggesting any link to service is the appellant's own statement, which the Board has considered.  However, she has not demonstrated herself to possess the necessary medical expertise to diagnose a complex medical condition such as heart or lung disease, nor assert an opinion as to its etiology.  The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the specific issue in this case, the etiology and diagnosis of heart or lung disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, her assertions regarding the etiology of the Veteran's heart and lung problems are accorded little probative value.  
Moreover, although the appellant also submitted various Internet articles regarding Agent Orange and chemical pneumonia, they do not support a finding that the Veteran in this case was exposed to any toxic chemicals during service.  As noted above, the Veteran's service records do not indicate exposure, and when asked, the appellant noted that the Veteran never told her he was exposed during service.  As discussed above, the Veteran was not exposed to Agent Orange, and the appellant has indeed clarified that she no longer asserts Agent Orange exposure occurred.  See the December 27, 2016 Report of General Information.  The Veteran's service treatment records include "normal" clinical assessments of the heart and lungs both before and after service in a decontamination unit, and the Veteran never asserted any particular chemical exposure occurred during service, to include when filing claims for benefits with VA in the early 1980s.  

The Board is sympathetic to the appellant's loss.  As discussed above however, the evidence of record does not show that the Veteran's death was related to any incident of service, to include exposure to chemicals or herbicide agents, or that fatal heart disease manifested to a compensable degree within the Veteran's first post-service year. 

The Board accordingly finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Consequently, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.


	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the Veteran's death is denied.



___________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


